Citation Nr: 1424808	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-18 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for the service-connected low back strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted an increased rating of 20 percent effective March 9, 2009.

In addition to the paper claims file, the Board has also reviewed the Virtual VA paperless claims processing system and the Veterans Benefits Management System.

The Court of Appeals for Veterans Claims has held that a request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Veteran stated that he quit his job as a self-employed carpenter in 2000.  He then worked as a truck driver for about a year, but he could not continue because of his back problems.  See June 2009 VA examination.  Accordingly, TDIU was raised during the pendency of the claim for an increased rating and the Board has jurisdiction over this matter pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because there is an inferred claim for entitlement to a TDIU, the Veteran should be provided with appropriate notice regarding how to substantiate his claim for a TDIU, and he should be afforded VA examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record indicates that the Veteran has symptoms of numbness in the right foot, and he has been diagnosed with L4-L5 broad based annular disc bulge that is consistent with right lumbar radiculopathy.  See June 2009 VA examination.  The Veteran has also complained of paresthesias in the bilateral lower extremities.  See July 2010 VA treatment record.  In addition, the Veteran asserts that his back symptoms are worse than currently evaluated.  Therefore, the Veteran should be scheduled for a new VA examination to determine the current nature and severity of the Veteran's low back strain and any neurological abnormality associated therewith.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the Veteran and request that he provide information as to any outstanding pertinent treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Obtain VA treatment records from January 2012 to present.

4. Afterwards, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected low back strain and, in connection with TDIU, the functional impairment resulting from his service-connected low back strain.

The examiner should perform all necessary procedures, to include an interview of the Veteran and range of motion testing.  

(a) Please address the current nature and severity of the Veteran's low back strain.  

The examiner should set forth the extent of any functional loss present for the service-connected low back strain due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The examiner should also comment on whether there is favorable or unfavorable ankylosis.  
	
(b) Please address whether there is an associated neurological abnormality, to include with respect to either lower extremity.  

Attention is invited to the complaints of numbness in the right foot and of paresthesias in the bilateral lower extremities.  See June 2009 VA examination; July 2010 VA treatment record.  

(c) Please comment on the functional impairment resulting solely from the Veteran's service-connected low back strain.   

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim for an increased rating, to include on the basis of TDIU, and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



